DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse in the reply filed on 02/04/2022, is acknowledged.
Applicants elected “CuSO4 pentahydrate” as the copper-containing catalyst; “NaOH” as the “alkaline aqueous solution”; and “glacial acetic acid” as the “Bronsted acid”.
Applicants’ elected species of the method of claim 20 has prior art.  See “SEARCH 6” in enclosed search notes.  (Furthermore, a review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not find any double patent art).
Therefore, the Markush search will not be extended unnecessarily to additional species of copper-containing catalyst; “alkaline aqueous solution”; and “Bronsted acid” in/for/during this Office Action.
Applicants elected species read on claims 1-2, 4, 12, 16, 41-44, 47-56, 61, 64, and 67-69.
No claims are withdrawn.  However, the scope of double patent and prior art search has not been extended beyond Applicants’ elected species of claim 20 for this Office Action.
Moreover, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not find any double patent art.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The next Office Action can properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non Final; and/or 
(2)       Applicants overcome the prior art rejection requiring an extended Markush search of claim 20 that finds prior art against claim 20; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.

Current Status of 17/141,472
This Office Action is responsive to the amended claims of February 4, 2022.
Claims 1-2, 4, 12, 16, 41-44, 47-56, 61, 64, and 67-69 have been examined on the merits.  Claims 1, 12, 16, 41-44, 47, 49-50, 54-56, 61, 64, 67, and 69 are previously presented.  Claims 2, 4, 48, 51-53, and 68 are original.
Priority
Applicants identify the instant application, Serial #:  17/141,472, filed 01/05/2021, as a continuation of 16/287,347, filed 02/27/2019, now U.S. Patent #10,906,883.  Application 16/287,347 Claims Priority from Provisional Application 62/765,125, filed 08/17/2018; and from 62/635,893, filed 02/27/2018.
The effective filing date is February 27, 2018, as the instant claims find support in U.S. 62/635,893.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 22, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 12, 16, 41-44, 47-56, 61, 64, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over:
DAICEL (WO 2017/135286 A1, Machine English language translation provided from WIPO website), 
in view of:
SALTS (Berge, Stephen, et al.  “Pharmaceutical Salts.”  Journal of Pharmaceutical Sciences.  (January 1977).  Vol. 66, No. 1, pp. 1-19).

The instant claims are drawn to a process to produce an urolithin A salt via the process of claim 1.

Determining the scope and contents of the prior art:
The reference DAICEL teaches a process to produce a salt of urolithin A comprising combining NaOH (the “alkaline aqueous solution” – rejects claim 4 and helps to reject claim 16), CuSO4 (“copper-containing”) catalyst (assumed to encompass pentahydrate, hydrate, and anhydrous forms of CuSO4 since these species would be expected to be encompassed with any generic amount of “CuSO4” hence rejects claim 2), 2-bromo-5-hydroxybenzoic acid, and resorcinol, which would form a salt of urolithin A (see paragraph [0064]-[0065] starting on page 16/18; although para [0064]-[0065] does not mention “salt” of urolithin A, the steps of the reference para [0064]-[0065] nevertheless are identical to and hence teach the steps of instant claim 1.  Therefore “salt of urolithin A” is inherently taught within para [0064]-[0065] of the reference).
The reference para [0064] teaches use of the copper catalyst CuSO4, which would inherently teach the hydrate forms (such as pentahydrate and hydrate).  This rejects claim 2.
Furthermore, paragraph [0064] teaches isolating the (salt of) urolithin A by filtration, thereby rejecting instant claims 47-48 and 67-68.  Moreover, glacial acetic acid is used (rejects claims 50-53) to thereby give a slurry (paragraph [0063]).
The reference SALTS teaches various FDA-approved pharmaceutical salts, including sodium salts (assumed to include disodium and monosodium salt forms) (see Table 1 on page 2).  The SALTS reference teaches that mixing a pharmaceutical salt with the active ingredient can help to manipulate the chemical, biological, physical, and economic characteristics of the medicinal active ingredient (page 1).  In fact, the stability, hygroscopicity, and flowability of the resulting bulk drug (pharmaceutical salt mixed with active medicinal agent) is influenced by the choice of pharmaceutical salt (page 1).

Ascertaining the differences between the prior art and the claims at issue:
While DAICEL teaches a method of preparing urolithin A salt, the DAICEL reference does not teach the molar equivalents of claim 1; the molar ratios of claim 12 and 16; the molar yield of claim 41; the salts of claims 42-43 and 54-55; the temperature range of claims 44, 61, and 64; the ppm concentration of copper of claim 49; and the concentration of claim 56 and 69.
While the reference SALTS teaches the advantages to pairing a pharmaceutical salt with the urolithin A active compound, said reference does not teach the process of producing urolithin A of base claim 1.

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of urolithin A compounds and salts thereof useful for treating various diseases and possesses the technical knowledge necessary to make adjustments to the urolithin A compounds and salts thereof to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of salts of urolithin A compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	The instant claims are prima facie obvious in light of the combination of references DAICEL and SALTS.
	The artisan would find obvious before the effective filing date of the instant invention to combine sodium (monosodium and disodium) salts (as taught by SALTS reference) with the urolithin A salts made by DAICEL thereby arriving at the instant invention.
	The artisan would be motivated to use a sodium (the generic “sodium” of SALTS reference is interpreted to include ‘monosodium” or “disodium” salts, absent evidence to the contrary) salt as a salt of urolithin A.  The artisan would expect that use of any pharmaceutical salt, such as monosodium or disodium salt, would enhance the stability, hygroscopicity, and flowability of the resulting urolithin A salt (SALT page 1) made by the process taught in DAICEL (see citations for DAICEL, above).  Furthermore, the artisan would expect that use of a monosodium or disodium salt of urolithin A would help the pharmaceutical scientist enhance/improve the chemical, biological, and physical characteristics of the medicinal active urolithin A (SALTS reference, page 1).  This rejects claims 42-43 and 54-55.
	Furthermore, the molar equivalents of claim 1; the molar ratios of claim 12 and 16; the molar yield of claim 41; the temperature range of claims 44, 61, and 64; the ppm concentration of copper of claim 49; and the concentration of claim 56 and 69 are all interpreted as (differences in) concentration or temperature.  The artisan would be motivated to improve upon what is already generally known to find the optimum concentration or temperature.  The artisan would therefore expect to find the optimum:  molar equivalents (claim 1); molar ratios (claim 12 and 16); molar yield (claim 41); temperature range (claims 44, 61, and 64); ppm concentration of copper (claim 49); and the concentration of pure isolated urolithin A (claim 56 and 69) in the course of optimizing the process taught by DAICEL (see DAICEL citations, above).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05(II)(A).

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 12, 16, 41-44, 47-56, 61, 64, and 67-69 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-17 of the parent U.S. Patent No. 10,906,883 B2.  The instant amended claims of February 4, 2022 were used to write this rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1, drawn to a method of preparing a salt of urolithin A and reference claim 2, drawn to the molar ratio of copper-containing catalyst and 2-bromo-5-hydroxybenzoic acid, anticipates instant claim 1, drawn to the same.
Furthermore, reference col. 2 anticipates the copper-containing catalysts of instant claim 2.  Reference col. 4 anticipates the alkaline aqueous solutions of instant claim 4.
Moreover, the molar ratio of resorcinol to 2-bromo-5-hydroxybenzoic acid of reference claim 3 falls within and hence anticipates the range of instant claim 12.  The molar ratio of alkaline aqueous solution to 2-bromo-5-hydroxybenzoic acid of reference claim 1 falls within/hence anticipates the molar ratio of instant claim 16.
Moreover, reference col. 5 teaches instant claim 41.  Reference claims 5-6 anticipate the monosodium and disodium salts of instant claims 42-43.
The alkaline aqueous solution is heated to a temperature in the range of 60*C-90*C (see reference col. 6), which anticipates instant claim 44.  Reference claims 7-8, drawn to isolating the salt via filtration, anticipate instant claims 47-48.  Reference claim 9, drawn to less than 1 ppm copper, anticipates instant claim 49.
Reference claims 10-11, drawn to mixing the isolated salt of urolithin A with glacial acetic acid to give a slurry, anticipates instant claims 50-53.
The isolated monosodium and disodium salts of reference claims 12-13, respectively, anticipate the same of instant claims 54-55.
The temperature range of reference claim 14 anticipates the same of instant claim 61.  The slurry maintenance temperature range of 10*C-30*C (ref col. 6) anticipates same of instant claim 64.
Reference claim 16, drawn to isolating urolithin A from the slurry via filtration, anticipates the same of instant claims 67-68.
Conclusion
No claims are presently allowable as written.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625